Stacy, C. J.,
concurring: The period prescribed for the commencement of an action to. foreclose a mortgage or deed of trust, where the mortgagor or grantor has been in possession of the property, is “within ten years after the forfeiture of the mortgage, or after the power of sale becomes absolute, or within ten years after the last payment on the same.” C. S., 437. Hence, upon the institution of an action to foreclose within the statutory period, the statute of limitations ceases to run either in favor of the defendants or against the plaintiff. Harris v. Davenport, 132 N. C., 697, 44 S. E., 406. “It may therefore be taken as well settled that a judgment in an action in rem or one to foreclose a mortgage binds not only the parties actually litigating and their privies, hut also all others claiming or deriving title under them by a transfer pendente lite. The filing a formal lis pendens is not required for the application of this recognized principle when the suit is brought in the county where the land is situated.” Jones v. Williams, 155 N. C., 179, 71 S. E., 222. The cross-indexing statute, C. S., 501, applies only where the entry of lis pendens is required. “Any party to an action desiring to claim the benefit of a notice of lis pendens . . . shall cause such notice to be cross-indexed,” etc.
*732Tbe above statement from Jones v. Williams, supra, is determinative of tbe instant case. A careful examiner, when be finds upon tbe registry an uncanceled mortgage or deed of trust, wbicb still lacks tbe quality of presumptive compliance or payment arising from tbe expiration of fifteen years, C. S., 2594, is put on notice of whatever a reasonable inquiry would disclose. Wynn v. Grant, 166 N. C., 39, 81 S. E., 949; Collins v. Davis, 132 N. C., 106, 43 S. E., 579. “A party having notice must exercise ordinary care to ascertain tbe facts, and if be fail to investigate when put upon inquiry, be is chargeable with all tbe knowledge be would have acquired, bad be made tbe necessary effort to learn tbe truth of tbe matters affecting bis interests.” Hargett v. Lee, 206 N. C., 536, 174 S. E., 498. Tbe vital matter of notice here is what flows from tbe registered and uncanceled deed of trust, tbe lien of wbicb tbe plaintiff is seeking to enforce. If tbe lis pendens statute, C. S., 500, has no application to an action of foreclosure when brought in tbe county where tbe land lies, and we have so held in a number of cases, it follows as a necessary corollary that tbe cross-indexing statute is equally inapplicable.
In tbe Code of Civil Procedure (1868), sec. 90, this section contained tbe provision, “and if tbe action be for tbe foreclosure of a mortgage, such notice must be filed twenty days before judgment, and must contain tbe date of tbe mortgage, the parties thereto, and the time and place of recording tbe same.” Tbe same provision appears in tbe Code of 1883, sec. 229, and tbe Revisa! of 1905, sec. 460. But tbe provision was not brought forward in tbe Consolidated Statutes of'1919, having been repealed by cb. 106, Public Laws 1917, and tbe General Assembly evidently concluding that it was no longer appropriate in view of C. S., 3311, requiring tbe registration of deeds of trust and mortgages “in tbe county where tbe land lies,” and declaring tbe effect of such registration. Threlkeld v. Land Co., 198 N. C., 186, 151 S. E., 99. It was in tbe statute, however, when Jones v. Williams, supra, was decided. See 34 Am. Jur., 382.
There is no debate as to tbe meaning of tbe language used in C. S., 501. We all agree it is so plain “that be may run that readeth it.” Tbe divergence of opinion arises over its applicability. Tbe lien of a deed of trust, or mortgage, is not destroyed by tbe institution of an action to foreclose it.
Tbe dissentient expressions herein rather enfeeble tbe decision in Tocci v. Nowfall, ante, 550, and give added significance to tbe prophecy contained in tbe dissent in that case.